MANDATE
THE STATE OF TEXAS

TO THE 33RD DISTRICT COURT OF LLANO COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 10, 2017, the cause upon appeal to revise
or reverse your judgment between

Russell Lee Burke, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-16-00220-CR     and   Tr. Ct. No. CR6998

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 2, 2017.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853